Citation Nr: 1231674	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-22 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from December 1969 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for PTSD.

Here, although the Veteran has claimed entitlement to service connection for PTSD, the record reflects she has been treated for a variously diagnosed disorder, to include PTSD, bipolar disorder, mood disorder, depression, and MDD (major depressive disorder).  In light of the Clemons case, the Board finds that the claim for service connection should be considered as set forth above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  Though a veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Essentially, the Court found that a veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the veteran.  Thus, the rationale behind the Clemons decision is instructive and applicable here, and the issue on appeal is as stated on the first page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Further development is required prior to readjudicating the claim for service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran contends that her PTSD was caused by several instances of sexual harassment and sexual assaults that she claims occurred during her active military service; thus her claim is predicated on MST (military sexual trauma).  The record reflects that she has been treated for diagnoses including PTSD (military sexual trauma), bipolar disorder, mood disorder, depression, and MDD.  As noted above, VA must consider this claim in light of the several psychiatric diagnoses she has received, and not just for her PTSD exclusively.  Clemons v. Shinseki, supra.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Generally speaking, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a stressor usually cannot be established as having occurred merely by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  There is, however, an exception to the rule announced in Moreau, permitting after-the-fact medical nexus evidence to establish the occurrence of the claimed stressor in service when it purportedly involved personal or sexual assault.  See YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).

Where a stressor involves a personal assault, VA has additional notice and development duties to the claimant.  Under 38 C.F.R. § 3.304(f)(5), where a personal assault is involved, the in-service stressor requirement may be substantiated from alternative sources beyond official documents.  This includes records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, physicians, and other sources. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.  In this instance, the Veteran submitted, in November 2008, a signed copy of a VA Form 21-0781a (Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Trauma), along with a lengthy statement described her reported in-stressors.  This document advises the Veteran of other sources of information she could submit that may provide information concerning her reported in-service personal assault stressors as well as the need to report if she experienced any of the listed behavior changes.  Thus, this document advised the Veteran of the alternative sources of evidence denoted under 38 C.F.R. § 3.304(f)(5).  Further, in response, the Veteran indicated that she reported two of the incidents in service; first, she indicated that in July 1974, she reported being sexually and verbally assaulted by a Lt. Colonel in his quarters.  It was suggested that the Inspector General was notified as she was questioned following the incident. Second, the Veteran indicated that in December 1974, she reported men breaking into her shower to "Security Police at 6171st Combat Support Group (PACAF), Kwang Ju AB, Korea".  The RO has yet to attempt to obtain any such reports, and in light of the duty to assist, the Board finds that on remand, such attempts should be made.

The Board also notes that in the "Appellant's Brief" submitted in August 2012, the Veteran's representative indicated that the Veteran alleged she informed her parents of some of the issues she was having in service, but that towards the end of her military service she stopped contacting her parents out of the shame she felt over the attacks.  The representative indicated that it was not clear that VA had fully complied with its duty to develop this case in accordance with VA regulations, including asking the Veteran's to submit lay witness statements.  The representative further indicated that the Veteran should be advised that such lay witness statements (from the Veteran's family) should specifically include comments/observations from her family that discuss her sudden loss of contact that has reportedly been sustained since service.  As explained above, the Veteran completed a VA Form 21-0781a, which advised her as to other sources of information that could be submitted that may provide information concerning the reported in-service personal assault stressors.  Indeed, along with her VA Form 21-0781a, the Veteran submitted a lay statement from a current co-worker, as well as indicated that there were two witnesses to her in-service sexual harassment (but also indicated that she did not remember the names of these airmen).  Thus, although it appears that the Veteran  has been advised of the alternative sources of evidence denoted under 38 C.F.R. § 3.304(f)(5), in light of the representative's contentions regarding the potential lay statements that could be provided by the Veteran's family, on remand, she should be advised of this and provided another opportunity to obtain any such evidence. 

The Board further finds that a VA medical opinion would be beneficial towards attempting to independently corroborate the occurrence of the stressor of an alleged sexual assaults) during service.  It is specifically indicated under 38 C.F.R. § 3.304(f)(5) that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See also Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  An opinion in this regard should be obtained in the present case. 

Accordingly, the case is REMANDED for the following action:

1. Advise the Veteran that evidence from sources other than her service records, to include lay statements from her family members whom she reportedly contacted during service and advised them of the issues she was having, or evidence of behavior changes may constitute credible supporting evidence of a personal assault stressor.  Allow her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  

2. Through appropriate sources, attempt to obtain any relevant Inspector General reports or investigation documents related to the Veteran's reported personal assault during service at Scott AFB in July 1974, as well as any relevant Security Police reports or investigation documents related to the Veteran's reported personal assault during service at Scott AFB in December 1974.  If a negative response for any such records is received and further attempts to obtain those documents would be futile, the Veteran should be so informed and such should be annotated in the claims folder.

3. After completing the development in directives #1, and #2, schedule the Veteran for an appropriate VA examination to determine whether she has PTSD as defined by the criteria in DSM-IV, or any other psychiatric disorder, aside from PTSD, as a result of her military service, to include the claimed sexual assault(s).  Any and all studies deemed necessary, including psychological examination/testing, should be completed.  The claims folder, including a copy of this Remand, must be made available to the examiner for review in conjunction with the examination, and the examiner should note that such review was accomplished.  The examiner should conduct a thorough evaluation of the Veteran and, based on a review of the medical records and sound diagnostic principles, provide a diagnosis of any and all acquired psychiatric disorders found.

a. If the examiner determines that the Veteran has PTSD, as defined by the criteria in DSM-IV, the examiner should opine as to whether PTSD is at least as likely as not (i.e., 50 percent or greater probability) etiologically linked to a service stressor, to include the claimed personal assault.  The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated and an explanation provided.

b. If the Veteran is found to have a psychiatric disorder other than PTSD, the examiner should be asked to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that any such psychiatric disorder had an onset in service, or is etiologically linked to a service stressor, to include the claimed personal assault or whether such a causation or relationship is unlikely (i.e., less than a 50 percent probability).  The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated and an explanation provided.

4. Thereafter, readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

